PER CURIAM.
In the instant case a judgment in the amount of $3,945.00 was entered against the defendant, Lee Tollefsrud, based on a finding of conversion. We find no merit in the appeal except in regard to one included item of damages in the amount of $150.00, *173which plaintiff acknowledged at trial should have been deducted from the total judgment.
We affirm except for the amount of judgment, and remand for entry of judgment for $3,795.00.
REVERSED in part and REMANDED.
COBB, SHARP and COWART, JJ., concur.